Citation Nr: 1403971	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-38 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for acid reflux, to include as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for training from April 1987 to July 1987 and on active duty from August 2004 to February 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Waco, Texas, VARO.  In September 2010, the case was remanded for additional development.  [This case was previously assigned to an Acting Veterans Law Judge.  It has been reassigned to the undersigned.]

The September 2010 Board remand also remanded a claim of service connection for a low back disability.  That benefit was granted by the RO on remand, and the matter is no longer on appeal before the Board.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, acid reflux.


CONCLUSION OF LAW

Service connection for acid reflux is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) are associated with the record and available postservice treatment records identified as pertinent have been secured.  The Board finds that the directives of the Board's prior remand have been substantially completed.  In a September 2010 letter, the RO requested that the Veteran provide information and releases regarding any treatment received for acid reflux; he did not respond.  The RO arranged for a VA examination in January 2011.  As is discussed in greater detail below, the examination report/opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the claims file, and in Virtual VA, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of (1) a current disability; (2) evidence of an in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established for a disability that was caused or aggravated by a service-connected disability.  Briefly, the elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service-connected disability caused or aggravated the disability for which service connection is sought.  38 C.F.R. § 3.310.  

The determinations as to whether these requirements are met are based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran seeks service connection for acid reflux as secondary to his service-connected posttraumatic stress disorder (PTSD).  The threshold question that must be addressed here (as with any claim seeking service connection) is whether he actually has acid reflux disease (the disability for which service connection is sought).  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The "positive" evidence with respect to a diagnosis of acid reflux disease includes a November 2006 VA treatment record noting the Veteran's assertion that he had severe gastric reflux due to medication he was taking for stress reaction (diagnosed and service connected as PTSD), and his psychiatrist's notation that he "experiences GERD type side effects"; a July 2007 STR, in which the Veteran indicated that he had frequent indigestion or heartburn that he believed was due to prescribed medication; and a VA medication list from December 2007 that lists a medication "for reflex or stomach ulcers" prescribed from November 2006 to November 2007.  

The "negative" evidence with respect to a diagnosis of acid reflux disease includes the absence in the record of an actual medical diagnosis of acid reflux (or any similar gastrointestinal (GI) disease); a December 2007 VA problem list that does not include any GI disability (active or inactive); and the report of a January 2011 VA examination.  On that examination, the examiner noted that there were complaints of acid reflux symptoms in 2006 and 2007, but that there was nothing else in the record regarding GI complaints and no evidence of current GI disability.  Notably, the Veteran specifically denied having any GI complaints.  

The Board has considered the Veteran's statements that he had acid reflux.  However, although he is competent to testify he has GI symptoms, the diagnosis of acid reflux (or other GI disease) cannot be established by lay self-observation because such specific diagnosis is established by clinical findings interpreted by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of acid reflux has no probative value, particularly in light of his later report that he has no such problem.

To the extent that the Veteran's psychiatrist noted GERD-like symptoms and that the Veteran had medication prescribed that could possibly be an etiological factor for acid reflux, the Board notes that such observation does not constitute a diagnosis of a chronic (acid reflux) disease, but merely a medical provider's observation that such diagnosis is a possibility.  The Veteran was thereafter afforded a VA examination to ascertain whether or not he has (or ever had) a diagnosis of acid reflux.  On examination, he denied having any GI symptoms, and the record does not show that such diagnosis was ever provided.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of acid reflux.  Consequently, there is no valid claim of service connection for acid reflux.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for acid reflux is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


